DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 1, recited language of “an article to be housed from above the article to be housed in case that the article to be housed” is indefinite because the language of “to be housed” is redundant and repetitive.  It is unclear what applicant meant with the limitation “an article to be housed from above the article to be housed in case that the article to be housed” because the recited claimed language creates confusion.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yayima (JP 2011/031978) in view of Ichimaru (JP 2013/014332).

    PNG
    media_image1.png
    341
    677
    media_image1.png
    Greyscale

Claim 1
Yayima discloses a packaging case comprising a case body (20) including a bottom plate (defined by surface pointed by 24) and a peripheral wall (defined by surface pointed by 21) surrounding the bottom plate; and a holding member (defined by combination of 40 and 60) including a contact region (defined by 43) (see figures 5a, 5b, 6 and 7) and a coupling part (defined by portion behind 44), the contact region having a contact surface to be in surface contact with an article to be housed from above, the article to be housed in case that the article to be housed is provided on a surface of the bottom plate inside the case body, and the coupling part being directly or indirectly connectable to the bottom plate and/or the peripheral wall (see figures 1, 2 and 6).  Yayima does not disclose the contact region has an adhering part on the contact surface.  However, Ichimaru discloses a packaging case for enclosing a lightning device (R), the packaging case comprising a case body (1) including a holding member (8) 
Claim 2
Yayima further discloses the article to be housed is a single panel (G) arranged substantially parallel with the bottom plate when the article to be housed is housed into the case body (see figure 3).  After Yayima is modified by Ichimaru, the holding member has a sheet shape, and the adhering part of the holding member is adhered to an upper surface of the panel.
Claim 3
Yayima further discloses the holding member includes a non-contact region (42) to be in non-contact with the article to be housed, the non-contact region continuously extends from the contact region (see figure 7).  After Yayima is modified by Ichimaru, the coupling part would be formed in the non-contact region, and a reinforcing member (50) is layered onto the non-contact region (see figure 7).
Claim 4
Yayima as modified by Ichimura discloses the contact region has a base supporting the adhering part, and the adhering part is configured with an adhesive agent/adhesive tape being applied on the base.


Yatima discloses the holding member fixed to the bottom plate or peripheral wall by screw bolt.
Claim 6
Yayima further discloses the bottom plate has a rectangular shape, the peripheral wall comprises a first peripheral wall, a second peripheral wall, a third peripheral wall, and a fourth peripheral wall, the second peripheral wall being provided perpendicular to the first peripheral wall, the third peripheral wall being provided in parallel with the first peripheral wall and perpendicular to the second peripheral wall, and the fourth peripheral wall being provided in parallel with the second peripheral wall, and the holding member comprises a first holding member and a second holding member, the first holding member extending inwardly from the first peripheral wall inside the case body and the second holding member extending inwardly from the second peripheral wall inside the case body (see figure above and figure 3).
Claim 7

    PNG
    media_image2.png
    394
    640
    media_image2.png
    Greyscale


Claim 8

    PNG
    media_image3.png
    400
    719
    media_image3.png
    Greyscale

Yayima further discloses the holding member further comprises a third holding member and a fourth holding member, the third holding member extending inwardly from the third peripheral wall inside the case body and the fourth holding member extending inwardly from the fourth peripheral wall in the case body, and the first holding member and the third holding member are arranged at a symmetrical position with respect to a gravity center of the article to be housed, and the second holding member and the fourth holding member are arranged at a symmetrical position with respect to the gravity center of the article to be housed (see figure above).


Yayima as modified by Ichimura discloses a predetermined adhering area (defined by portion of the holding member that contact the article housed within the case body) to be in surface contact with the article to be housed.  Yayima appears to disclose the contact area comprising a small portion of the holding member (see figure 7).  Yayima does not disclose the contact region has a sheet shape.  However, Ichimura discloses the holding member (8) and the bonding material/adhesive tape (20) having a sheet shape (see figures 3-5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yayima having a larger contact area, i.e. sheet shape, as taught by Ichimura for a better and improve contacting region of the holding member.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yayima (JP 2011/031978) and Ichimaru (JP 2013/014332) as applied to claim 1 above, and further in view of Zhao (US 2014/0131240).
Yayima further discloses the article to be housed is a single panel module (G) arranged substantially parallel with the bottom plate when the article to be housed is housed into the case body, the panel module has a panel formed in a rectangular shape having four edges (see figure 3).  After Yayima is modified by Ichimura, the adhering part would be adhered to an upper surface of the panel.  Yayima does not disclose a circuit board provided to at least one of the four edges, wherein the packaging case is configured to have a gap between an outer periphery of the panel module including the circuit board and an inner surface of the peripheral wall in case that the panel module is placed in the case body.  However, Zhao discloses a packaging box (2) comprising a panel (1) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736